NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                     EDWARD FAYE PARKS, Petitioner.

                         No. 1 CA-CR 18-0819 PRPC
                              FILED 4-30-2019


     Petition for Review from the Superior Court in Mohave County
                          No. S815CR201100853
                The Honorable Richard D. Lambert, Judge

                  REVIEW GRANTED; RELIEF DENIED


                               APPEARANCES

Edward Faye Parks, Tucson
Petitioner

Maricopa County Attorney's Office, Kingman
By Matthew J. Smith
Counsel for Respondent



                       MEMORANDUM DECISION

Presiding Judge James B. Morse Jr., Judge Jon W. Thompson and Vice Chief
Judge Peter B. Swann delivered the following decision.
                              STATE v. PARKS
                             Decision of the Court

PER CURIAM:

¶1            Petitioner Edward Faye Parks seeks review of the superior
court's order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. This is Petitioner's third
petition for post-conviction relief.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court's ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19, 278 P.3d 1276, 1280 (2012). It is
petitioner's burden to show that the superior court abused its discretion by
denying the petition for post-conviction relief. See State v. Poblete, 227 Ariz.
537, ¶ 1, 260 P.3d 1102, 1103 (App. 2011) (petitioner has burden of
establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court's order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not established an abuse of
discretion.

¶4            We grant review and deny relief.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                          2